United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Kearny, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
James D. Muirhead, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-2367
Issued: September 9, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 23, 2009 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ nonmerit decision dated August 21, 2009, which denied her request for
reconsideration on the grounds that it was not timely filed and failed to establish clear evidence
of error. Because more than one year has elapsed from the last merit decision dated January 22,
2008 and the filing of this appeal on September 23, 2009, the Board lacks jurisdiction to review
the merits of appellant’s claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.1
ISSUE
The issue is whether the Office properly refused to reopen appellant’s claim for
reconsideration of the merits of her claim on the grounds that it was untimely filed and failed to
show clear evidence of error.

1

For Office decisions issued beginning November 19, 2008, an appeal must be filed within 180 days of that
decision. 20 C.F.R. § 501.3(e).

FACTUAL HISTORY
On August 24, 2007 appellant, then a 37-year-old mail handler, filed an occupational
disease claim alleging that she developed bilateral carpal tunnel syndrome as a result of her
duties as a mail handler. She indicated that she first realized her condition and its relation to her
employment on May 11, 2007. In a separate statement, appellant listed her duties in various
positions she held which included: repetitive bending, stooping, lifting, pushing and pulling
activities requiring the use of both hands and using cutters to cut straps. She previously stopped
work on April 23, 2007 due to a back injury.2 No medical evidence was submitted in support of
appellant’s claim.
On September 10, 2007 the Office advised appellant of the type of evidence needed to
establish her claim. No additional evidence was submitted.
In an October 18, 2007 decision, the Office denied appellant’s claim. It found that, while
she experienced the work factors alleged, there was no medical evidence of record which
provided a diagnosis which could be connected to the established work factors.
On October 22, 2007 appellant requested reconsideration that included an October 22,
2007 statement. She submitted a September 27, 2007 medical report from Dr. Mark A.
Filippone, a Board-certified physiatrist, in which he diagnosed bilateral carpal tunnel syndrome
which he opined was the result of the injuries appellant sustained while at work for the
employing establishment. In his reports of October 24, November 21 and 29, 2007,
Dr. Filippone noted bilaterally positive Phalen’s and positive Tinel’s signs over the median nerve
at the wrist. He also provided a June 20, 2007 electromyogram (EMG) report regarding the
cervical paraspinals and upper extremities.
Also submitted to the record was a December 4, 2007 report from Dr. Andrew Carollo, a
Board-certified orthopedic surgeon and second opinion physician in appellant’s back claim.
Dr. Carollo opined that appellant’s accepted back conditions had resolved without residuals and
she was able to return to full-time work. He indicated negative findings on examination of the
cervical spine and upper extremities.
By decision dated January 22, 2008, the Office denied modification of its earlier decision.
It found that the medical evidence was insufficient to establish that the claimed condition was
causally related to factors of appellant’s federal employment.
On February 27 and October 15, 2008 appellant filed an appeal before the Board, which
was docketed as No. 09-166. On March 17, 2009 she requested reconsideration before the
Office. In a May 27, 2009 letter, the Office informed appellant that, since she had requested an
appeal before the Board, the Board had jurisdiction over the issue being appealed and her

2

The record indicates that appellant has filed other claims including one for a back injury which was adjudicated
in a separately docketed appeal. J.L., Docket No. 09-735 (issued December 22, 2009). These other claims are not
before the Board on the present appeal.

2

reconsideration request could not be reviewed. In an April 22, 2009 order dismissing appeal, the
Board granted her request that her appeal be dismissed.3
Dr. Filippone continued submitting progress reports noting appellant’s status, including
reports of diagnostic testing. Appellant also submitted a February 12, 2009 report from
Dr. Teofilo A. Dauhajre, a Board-certified orthopedic surgeon, who provided an impression of
chronic lower neck pain and right cervical radiculitis by history. Dr. Dauhajre noted that EMG
and nerve conduction studies of the upper extremities of June 20, 2007 and March 5, 2008
showed evidence of a left C5-6 cervical radiculopathy. He also provided an impression of
bilateral carpal tunnel syndrome, supported by the June 20, 2007 and March 5, 2008 testing and
double crush syndrome of the left upper extremity, also supported by the diagnostic testing.
Dr. Dauhajre recommended that appellant undergo bilateral carpal tunnel surgery.
In a May 22, 2009 letter, appellant’s attorney requested reconsideration of the Office’s
January 22, 2008 decision. He indicated that Dr. Filippone’s enclosed May 8, 2009 report
supported causal relationship. Counsel also enclosed a May 6, 2009 magnetic resonance
imaging (MRI) scan of the cervical spine.
In his May 8, 2009 supplemental report, Dr. Filippone indicated that he reviewed
appellant’s nine-page letter of August 24, 2007 wherein she described the various repetitive tasks
that she performed for the employing establishment. He indicated that since September 2006
appellant repetitively lifted, moved and carried trays weighing up to 65 pounds or more, loaded a
conveyor belt with mail, opened sacks of mail, dumped it onto the belt and pushed wire
containers weighing up to 400 pounds. Dr. Filippone noted that appellant performed this type of
work eight hours a day, five days a week. He opined that the repetitive nature of the duties
appellant performed caused the bilateral carpal tunnel syndrome and cervical radiculopathy.
Dr. Filippone explained the human body was not designed to perform the strenuous and
repetitive duties appellant had performed since 2002. He also noted that the injuries she
experienced were frequently seen in employees who had performed the same job tasks she
performed.
In a June 2, 2009 letter, appellant’s attorney again requested reconsideration. He
requested that the Office consider her reconsideration request as timely. Counsel stated that
appellant timely appealed to the Board in October 2008, but the appeal was dismissed because
she had another case pending with the Board and was advised that she could not have two cases
with the Board at the same time. Evidence received into the record included May 28 and July 9,
2009 progress reports from Dr. Filippone.
By decision dated August 21, 2009, the Office denied appellant’s request for further
review of the merits of her claim on the grounds that her request was untimely filed and failed to

3

Docket No. 09-166 (issued April 22, 2009).

3

demonstrate clear evidence of error.4 The findings of Dr. Carollo contained in his December 4,
2007 report were noted.
LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act vests the Office with
discretion to determine whether it will review an award for or against compensation:
The Secretary of Labor may review an award for or against payment of
compensation at anytime on his own motion or on application. The Secretary, in
accordance with the facts found on review may -(1) end, decrease, or increase the compensation awarded; or
(2) award compensation previously refused or discontinued.5
The Office, through regulations, has imposed limitations on the exercise of its
discretionary authority under 5 U.S.C. § 8128(a). As one such limitation, 20 C.F.R. § 10.607(a)
provides that the Office will not review a decision unless the application for review is filed
within one year of the date of that decision.6
However, the Office will reopen a claimant’s case for merit review, notwithstanding the
one-year filing limitation, if the claimant’s application for review shows clear evidence of error
on the part of the Office in its most recent merit decision. To establish clear evidence of error, a
claimant must submit evidence relevant to the issue that was decided by the Office. The
evidence must be positive, precise and explicit and must be manifested on its face that the Office
committed an error.7
To show clear evidence of error, the evidence submitted must not only be of sufficient
probative value to create a conflicting medical opinion or establish a clear procedural error, but
must be of sufficient probative value to prima facie shift the weight of the evidence in favor of
the claimant and raise a substantial question as to the correctness of the Office’s decision.8
Evidence that does not raise a substantial question concerning the correctness of the
Office’s decision is insufficient to establish clear evidence of error.9 It is not enough merely to
4

The Board notes the record contains additional evidence following the Office’s August 21, 2009 decision.
However, the Board may not review this evidence as its review is limited to the evidence that was before the Office
at the time of its decision. See 20 C.F.R. § 501.2(c).
5

5 U.S.C. § 8128(a).

6

20 C.F.R. § 10.607(b); Annie L. Billingsley, 50 ECAB 210 (1998).

7

Id. at § 10.607(b); Fidel E. Perez, 48 ECAB 663, 665 (1997).

8

Annie L. Billingsley, supra note 6.

9

Jimmy L. Day, 48 ECAB 652 (1997).

4

show that the evidence could be construed so as to produce a contrary conclusion.10 This entails
a limited review by the Office of the evidence previously of record and whether the new
evidence demonstrates clear error on the part of the Office.11 The Board makes an independent
determination as to whether a claimant has submitted clear evidence of error on the part of the
Office.12
ANALYSIS
The Office properly determined that appellant failed to file a timely application for
review. The most recent merit decision of record is a January 22, 2008 decision. Appellant had
one year from January 22, 2008 to file her application for review. Counsel’s requests for
reconsideration dated May 22 and June 2, 2009 were more than one year after the Office’s
January 22, 2008 decision. While appellant requested reconsideration on March 17, 2009, the
Office properly noted in its May 27, 2009 letter that her reconsideration request could not be
reviewed as the case was pending before the Board. It is well established that the Board and the
Office may not have concurrent jurisdiction over the same case.13 Additionally, the March 17,
2009 request was also more than one year after January 22, 2008. While counsel argued that
appellant timely filed an appeal to the Board in October 2008, the filing of an appeal would have
no bearing on the timeliness of appellant’s request for reconsideration. Furthermore, there is no
merit to the attorney’s assertion that appellant withdrew her request for an appellate review of
her claim because “she was advised she could not have two cases with the ECAB at the same
time.” The Board’s April 22, 2009 order dismissing appeal merely notes that the appeal request
was withdrawn at appellant’s request. As appellant’s requests for reconsideration were outside
the one-year time limit for requesting reconsideration, they are untimely. She must therefore
demonstrate clear evidence of error on the part of the Office in issuing the January 22, 2008
decision, which denied her claim on the basis causal relationship was not established.
The Board finds that the evidence submitted by appellant does not establish clear
evidence of error as it does not raise a substantial question as to the correctness of the most
recent merit decision and are of insufficient probative value to prima facie shift the weight of the
evidence in favor of appellant’s claim.
Appellant submitted numerous progress reports from Dr. Filippone along with copies of
EMG and nerve conduction velocity studies. Although Dr. Filippone opined in his May 8, 2009
supplemental report that the repetitive nature of appellant’s job duties caused the bilateral carpal
tunnel syndrome and cervical radiculopathy, which is supportive of causal relationship, this
report is still not of sufficient probative value to shift the weight of evidence in favor of appellant
to establish clear evidence of error.14 The term “clear evidence of error” is intended to represent
10

Id.

11

Id.

12

Cresenciano Martinez, 51 ECAB 322 (2000); Thankamma Mathews, 44 ECAB 765, 770 (1993).

13

See Douglas E. Billings, 41 ECAB 880, 895 (1990).

14

E.R., 60 ECAB ___ (Docket No. 09-599, issued June 3, 2009).

5

a difficult standard. The claimant must present evidence which on its face shows that the Office
made an error (for example, proof of a miscalculation in a schedule award). Evidence such as a
detailed, well-rationalized medical report, even if submitted prior to the Office’s denial, would
have created a conflict in medical opinion requiring further development, is still not enough to
establish clear evidence of error. The remaining progress reports from Dr. Filippone as well as
the EMG and nerve conduction velocity studies and Dr. Dauhajre’s February 2, 2009 report fail
to establish clear evidence of error.
On appeal, appellant’s attorney argues that the Office’s August 21, 2009 decision relied
on the report of Dr. Carollo, a referee doctor in appellant’s other case, and should not have been
considered by the Office. This report was submitted to the record in appellant’s carpal tunnel
syndrome claim and was addressed by the Office, which noted that it had reviewed this medical
report, but the decision did not rely on that evidence when it denied the claim. Rather, the Office
found appellant’s arguments and the additional medical evidence from Dr. Filippone did not
establish clear evidence of error.
Appellant’s attorney also asserted that the evidence was sufficient to create a medical
conflict. Even if the evidence on reconsideration, if submitted prior to the January 22, 2008
decision, were deemed sufficient to create a medical conflict, this would not rise to the level of
clear evidence of error.15
For these reasons, the evidence submitted by appellant does not raise a substantial
question concerning the correctness of the Office’s January 22, 2008 decision and the Board
finds the request for reconsideration was properly denied.
CONCLUSION
The Board finds that the Office properly denied appellant’s untimely request for
reconsideration as it did not establish clear evidence of error.

15

Id.

6

ORDER
IT IS HEREBY ORDERED THAT the August 21, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 9, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

